CERAMIC POWDER MATERIAL, METHOD FOR PRODUCING CERAMIC POWDER MATERIAL, AND BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed 3/2/2022:
No claims have been amended; no new matter has been entered.
Previous rejections under 35 USC 103 have been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, 6, 9 and 10 were rejected under 35 U.S.C. §103 as being unpatentable over WO 2016/061015 to Song et al. in view of JP 2018-065704 to Matsui et al., and claims 3 and 4 over Song in view of Matsui and further in view of US 2018/0375149 to Beck et al. 
Song et al. disclose a compound of Li6.2La3Zr2Al0.2Ox. The compound of Song has an La to Zr ratio of 3 to 2. A ratio of 3 to 2 does not meet the limitation "a number of La atoms with respect to two Zr atoms is more than 3 and 4 or less." Further, Matsui and Beck do not remedy the limitation. 
Further, Beck et al. do teach a number of La atoms with respect to two Zr atoms is more than 3 and 4 or less (see Table 1). However, Beck would teach away from Song and the claim 
As such, Applicant has overcome the prior art of record and rejections under 35 USC 103 have been withdrawn and claims 1 and 3-10 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729